Citation Nr: 0816882	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for lung cancer, as due to exposure 
to ionizing radiation.

2.  Whether new and material evidence has been received to 
reopen service connection for skin cancer, as due to exposure 
to ionizing radiation.

3.  Entitlement to service connection for skin cancer, as due 
to exposure to ionizing radiation.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim of entitlement to 
service connection for lung cancer, as due to exposure to 
ionizing radiation; reopened the previously denied claim of 
entitlement to service connection for skin cancer, as due to 
exposure to ionizing radiation, and denied the underlying 
claim of entitlement to service connection on the merits; 
denied service connection for tinnitus; and denied the claim 
of entitlement to a TDIU rating.  In October 2007, the 
veteran testified before the Board at a hearing that was held 
via videoconference from the RO.

At his October 2007 hearing before the Board, the veteran 
raised new claims of entitlement to service connection for 
cancer of the brain, bladder, and colon, secondary to 
exposure to ionizing radiation in service.  The Board refers 
these claims to the RO for appropriate action.

The issues of entitlement to service connection for skin 
cancer, as due to exposure to ionizing radiation, and 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for lung cancer, as due 
to exposure to ionizing radiation, was previously denied in 
an October 2000 Board decision.  

2.  Evidence received since the October 2000 Board denial is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for lung cancer, as due to exposure to 
ionizing radiation, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The claim of entitlement to service connection for skin 
cancer was previously denied in an August 1989 rating 
decision.  The veteran was notified of the decision but 
failed to perfect an appeal.

4.  The evidence received since the August 1989 denial of the 
claim for service connection for skin cancer is new, in that 
it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it 
raises a reasonable possibility of substantiating the 
veteran's claim.

5.  The veteran's tinnitus is related to exposure to acoustic 
trauma in service.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied the claim of 
entitlement to service connection for lung cancer, as due to 
exposure to ionizing radiation, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for lung cancer, as due to 
exposure to ionizing radiation.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The August 1989 rating decision that denied the claim of 
entitlement to service connection for skin cancer is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.110 (2007).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for skin cancer.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

5.  Tinnitus was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for skin cancer was previously denied in 
an August 1989 rating decision.  The Board denied the claim 
of entitlement to service connection for lung cancer, as due 
to ionizing radiation, in an October 2000 decision.  Although 
in the January 2006 rating decision the RO reopened the claim 
of entitlement to service connection for skin cancer, and 
declined to reopen the claim of entitlement to lung cancer, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the August 1989 rating 
decision and the October 2000 Board decision became final 
because the veteran did not file a timely appeal.

The claims for entitlement to service connection for skin and 
lung cancers may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed his application to reopen service connection 
for lung cancer in April 2004, and his claim to reopen 
service connection for skin cancer in June 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  With respect to the claim for service connection 
for skin cancer, the RO found that there was no evidence 
demonstrating a current diagnosis of skin cancer (the veteran 
had only been diagnosed with precancerous lesions), and the 
claim was denied.  With respect to the claim for service 
connection for lung cancer, as due to exposure to ionizing 
radiation, the Board found that there was no probative 
evidence demonstrating a nexus between the veteran's minimal 
exposure to ionizing radiation and his development of lung 
cancer, and the claim was denied.  

Lung Cancer

Turning first to the veteran's application to reopen his 
claim of entitlement to service connection for lung cancer, 
as due to exposure to ionizing radiation, the Board finds 
that the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

In support of his application to reopen the claim, VA 
obtained treatment records dated from October 2000 to April 
2006 that show that the veteran is status post thoractomy and 
right lower lobectomy, with metastasis to the brain, and that 
his lung cancer remains in remission.  Newly submitted 
evidence also includes the veteran's personal statements, in 
written form and in October 2007 testimony before the Board, 
wherein he alleged that his lung cancer developed as a result 
of exposure to ionizing radiation during active service.

The Board finds that new and material evidence sufficient to 
reopen service connection for lung cancer has not been 
received.  First, while the additionally submitted clinical 
records demonstrate that the veteran's lung cancer remains in 
remission, these records do not show that the veteran's lung 
cancer developed as a result of exposure to ionizing 
radiation during his period of active service.  Accordingly, 
they are largely cumulative of evidence already of record, 
and do not constitute evidence that raises a reasonable 
possibility of substantiating the claim.  The claim for 
service connection therefore cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a).  The evidence at the 
time of the previous final denial showed that the veteran was 
treated for lung cancer.  Accordingly, the new evidence 
showing only that the veteran's lung cancer remains in 
remission does not relate to any unestablished facts 
necessary to substantiate the claim.  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his lung cancer was incurred as a result of exposure to 
ionizing radiation in service.  Additionally, the veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the Board in October 2000, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim for service connection for lung 
cancer.  The Board finds that new and material evidence has 
not been submitted.  The new evidence does not show that the 
veteran's lung cancer developed as a result of exposure to 
ionizing radiation in service.  Therefore, the new evidence 
is not material.  Thus, the claim for service connection for 
lung cancer, as due to exposure to ionizing radiation, is not 
reopened and the benefits sought on appeal remain denied.  

Skin Cancer

With regard to the claim to reopen service connection for 
skin cancer, the Board finds that the evidence received since 
the August 1989 denial of the claim of entitlement to service 
connection for skin cancer is not cumulative of other 
evidence of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim.  

Newly received evidence includes treatment records dated from 
September 1989 to April 2006 which show that in June 1999 the 
veteran was treated for basal cell carcinoma.  Subsequent 
clinical records show that he has continued to receive 
periodic treatment for basal cell carcinoma.  This is 
evidence that is both new and material, as it demonstrates a 
current diagnosis of skin cancer.  At the time of the August 
1989 denial, the veteran did not have a current diagnosis of 
skin cancer (he had only been diagnosed with precancerous 
actinic keratoses).  This new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for skin cancer 
is reopened.  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran has been awarded service connection for bilateral 
hearing loss secondary to exposure to acoustic trauma in 
service.  The veteran contends that he developed tinnitus as 
a result of the same acoustic trauma that caused his 
bilateral hearing loss.

Post-service medical records reflect complaints of tinnitus 
as early as September 1988.  The veteran, however, contends 
that the onset of his tinnitus pre-dates the first record of 
complaint related to tinnitus.  On VA audiological 
examination in May 2004, the examiner determined that it was 
at least as likely that the veteran's tinnitus was the result 
of military noise exposure, as it was unlikely that his 
tinnitus was the result of military noise exposure.  

After a review of the record, the Board finds that the 
evidence in this case supports the veteran's claim.  The in-
service evidence demonstrating exposure to acoustic trauma in 
service and the fact that he has been service-connected for 
bilateral hearing loss are persuasive corroboration of the 
veteran's contentions.  The VA examiner's opinion - "it 
would seem at least as likely as not that the tinnitus is not 
the result of the patient's military noise exposure" - may 
be fairly and liberally interpreted as an opinion that that 
tends to weigh in favor of the veteran's claim.  The 
examiner's opinion that it was at least as likely as not 
related can fairly be read to mean that is just as likely 
that the tinnitus was related to service.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran incurred tinnitus as a result of 
his active duty service.  Ashley v. Brown, 
6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004, May 2004, 
August 2004, August 2005, and June 2006, and a rating 
decision in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim for service connection for 
lung cancer, VA informed the veteran that his claim was 
denied because he had failed to submit evidence that 
demonstrated a relationship between his exposure to ionizing 
radiation in service and his development of lung cancer.  
This communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence to reopen the claim for service 
connection for lung cancer, as due to exposure to ionizing 
radiation, has not been received, and the claim to reopen is 
denied.

Service connection for skin cancer is reopened, and is 
granted to this extent only.  

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for skin 
cancer, as due to exposure to ionizing radiation, and to a 
TDIU rating.

First, with regard to the veteran's claim of entitlement to 
service connection for skin cancer, as due to exposure to 
ionizing radiation, the record reflects that a dose estimate 
prepared in December 1998 estimated the veteran's in-service 
exposure to ionizing radiation to be less than 0.100 rem.  In 
a March 2000 opinion, the VA Under Secretary for Health 
determined, based upon this dose estimate, that the veteran's 
lung cancer could not reasonably be attributed to his in-
service exposure to ionizing radiation.  The Under Secretary, 
however, did not address whether the veteran's skin cancer 
could be attributed to his in-service exposure to ionizing 
radiation.  

In support of his claim, the veteran submitted January and 
March 1999 opinions in which the veteran's private physicians 
attributed his skin cancer to exposure to ionizing radiation 
in service.  Neither of these opinions, however, were based 
upon the prepared dose estimate.  Because it remains unclear 
whether the veteran's skin cancer may be attributed to the 
specific dose to which he has been estimated to be exposed in 
service, the Board finds that a remand is necessary in order 
to obtain an opinion addressing this question.    

Next, with regard to the veteran's claim of entitlement to a 
TDIU rating, total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2007).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the veteran is service connected for various 
skin disorders, evaluated as noncompensably (0 percent) 
disabling, and bilateral hearing loss, evaluated as 60 
percent disabling.  Additionally, the Board has, by this 
decision, granted the veteran's claim of entitlement to 
service connection for tinnitus, which will be rated as 10 
percent disabling.  The rating assigned for tinnitus must be 
considered by the RO in determining whether a TDIU rating is 
warranted.

The question is whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  In this regard, the Board 
finds that the record requires clarification. 

The veteran was granted disability benefits by the U.S. 
Social Security Administration by an October 2000 decision, 
which found that the veteran was unemployable as a result of 
the residuals of treatment for lung cancer with metastasis to 
the brain, including dementia.

In October 2007 testimony before the Board, the veteran 
acknowledged that he was unable to work as a result of the 
residuals of the removal of a brain tumor; however, he also 
stated that he would not be able to work in construction, the 
field in which he is best qualified, as a result of his 
service-connected bilateral hearing loss.  It does not appear 
that a VA examiner has yet been asked to render an opinion as 
to the overall effect of the veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because it is unclear to the Board whether the 
veteran is unable to work as a result of his service-
connected disabilities alone, primarily because of the 
significant hearing loss and tinnitus, the prudent and 
thorough course of action is to afford the veteran a social 
and industrial survey on remand, to ascertain the impact of 
his service-connected disabilities on his employability.  

Accordingly, the issues of service connection for skin cancer 
(as due to exposure to ionizing radiation) and TDIU are 
REMANDED for the following actions:

1.  Forward the record to the Under 
Secretary for Health for the purpose of 
obtaining an opinion as to whether the 
veteran's in-service exposure to 
ionizing radiation (estimated at less 
than 0.100 rem) is as at least as 
likely as not (50 percent probability 
or greater) the causative factor for 
his development of skin cancer.  The 
rationale for the opinion must be 
provided.

2.  Then, readjudicate the veteran's 
claim for service connection for skin 
cancer as due to exposure to ionizing 
radiation.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  

3.  After the above claim has been 
adjudicated, schedule the veteran for a 
VA Social and Industrial Survey to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The VA examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The VA 
examiner should offer and opinion as to 
whether the veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation. 

4.  Finally, readjudicate the veteran's 
claim of entitlement to a TDIU, 
including the question of whether 
referral to the VA Director of 
Compensation and Pension is warranted 
for extraschedular consideration, if 
the veteran's service-connected 
disabilities do not meet the schedular 
rating criteria for consideration of 
TDIU.  If the TDIU decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, returned the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


